DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 01/06/2022 has been entered.  Claims 1, 8, and 14 have been amended.  Claims 1-20 are pending in this Office Action.

Remark
The amendment of claims 1, 8, and 14 to include the second database transaction based on the first existing table which is result of the first database transaction.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, and the 35 U.S.C. 101 rejection of claims 1-20 are withdrawn.  It is noted the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-20 rejections of claims 1-20 were withdrawn using the interview on 10/14/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.Pooya Shoghi, applicant’s representative, on 02/03/2022.
The application has been amended as follows: 
In the claims: 
Claims 1, 8, and 14 have been amended as follows:
1. (Currently Amended) A method comprising:
executing a first database transaction and a second database transaction in parallel to compute first deltas to database data resulting from the first database  transaction and second deltas to the database data resulting from the second database transaction, wherein: (i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of a database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table, and (ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database table based at least in part on the first existing table, or modification of one or more sixth records of the second existing table based at least in part on the first existing table;

incrementally computing, in response to identifying a conflict between the first deltas and
the one or more database sensitivities of the second database transaction, revised second deltas and revised database sensitivities of the second database transaction; and
for each database transaction that successfully commits, applying corresponding deltas of the database transaction to update the database.
8. (Currently Amended) A system for concurrently executing two or more transactions over a database, the system comprising:
at least one processor; and
a memory having stored thereon computer readable computer instructions that, when executed by the at least one processor, control the at least one processor to:
execute a first database transaction and a second database transaction in parallel to compute first deltas to database data resulting from the first database transaction and second deltas to the database data resulting from the second database transaction, wherein: (i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of a database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table, and (ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database based at least in part on the first existing table, deletion of one or more fifth 
determine one or more database sensitivities of the second database transaction;
incrementally compute, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction, revised second deltas and revised database sensitivities of the second database transaction; and
for each database transaction that successfully commits, applying corresponding deltas of the database transaction to update the database.
14. (Currently Amended) A non-transitory computer readable storage medium having stored thereon computer program
code for implementing a method comprising:
executing a first database transaction and a second database transaction in parallel to compute first deltas to database data resulting from the first database transaction and second deltas to the database data resulting from the second database transaction, wherein: (i) the first database transaction comprises at least one of insertion of one or more first records into a first existing table of a database, deletion of one or more second records into the first existing table, or modification of one or more third records of the first existing table, and (ii) the second database transaction comprises at least one of insertion of one or more fourth records into a second existing table of the database based at least in part on the first existing table, deletion of one or more fifth 
determining one or more database sensitivities of the second database transaction;
incrementally computing, in response to identifying a conflict between the first deltas and the one or more database sensitivities of the second database transaction, revised second deltas and revised database sensitivities of the second database transaction;
for each database transaction that successfully commits, applying corresponding deltas of the database transaction to update the database.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of record does not teach or fairly suggest the combination of claimed elements including executing a first database transaction and the second database transaction in parallel, computing first deltas to the database data from the first database transaction, wherein the second database transaction based on the first existing table which is result of the first database transaction, and determining the sensitivity of the second database transaction to identifying the conflict between the first deltas and the sensitivities of the second database transaction, and computing the revised second deltas, and revised database sensitivities, using the deltas to update the database as recited in independent claim 1, and similar claimed elements in claims 8, and 14.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/03/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162